MEMORANDUM OPINION
                                        No. 04-12-00056-CV

                      IN THE INTEREST OF S.A.N. and D.O.A.N., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010EM501438
                               Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 18, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant D.D.N. a/k/a D.D.M. appeals the trial court’s judgment signed January 31,

2012. Appellant timely filed a notice of appeal and an “Affidavit of Inability to Pay Costs.” In

response to the affidavit, the court reporter timely filed a contest. See TEX. R. APP. P. 20.1(e).

After a hearing, at which appellant failed to appear, the trial court sustained the contest.

Thereafter, the court reporter filed a notice of late record with this court stating the court

reporter’s record was not filed because appellant failed to pay or make arrangements to pay the

fee to prepare the record and that appellant is not entitled to the record without paying the fee.

See id. R. 34.6(b), 35.3(b).
                                                                                     04-12-00056-CV


       Accordingly, we ordered appellant to provide written proof to this court on or before

March 23, 2012, that the reporter’s fee had been paid or arrangements satisfactory to the reporter

had been made to pay the fee. See id. R. 35.3(b). We advised appellant that if she failed to

respond within the time provided, her brief would be due on or before April 2, 2012, and the

court would consider only those issues or points raised in the brief that did not require a

reporter’s record for a decision. See id. R. 37.3(c). Appellant did not respond to our order, and

therefore, her brief, without benefit of the reporter’s record, was due on or before April 2, 2012.

Appellant did not file her brief; rather, on April 9, 2012, appellant filed a motion to extend time

to file her brief, which was granted on April 10, 2012. Pursuant to the order granting appellant

an extension of time, appellant’s brief was due in this court on or before May 9, 2012. However,

neither the brief nor a motion for extension of time was filed.

       Therefore, on May 31, 2012, we ordered appellant to file, on or before July 2, 2012, her

appellant’s brief and a written response reasonably explaining her failure to timely file the brief.

We advised appellant that if she failed to file the brief and the written response by the date

ordered, we would dismiss the appeal for want of prosecution. See id. R. 38.8(a). Appellant has

not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee D.N. recover his costs in this appeal, if any, from appellant.



                                                       PER CURIAM




                                                 -2-